Title: General Orders, 24 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Tuesday July 24 1781
                     Parole Williamsburgh
                     Countersigns Jamestown
                  York
                  For the day tomorrow
                  Major General ParsonsColonel GreatonFor Picket  Major B. PorterInspector  Captain DrewAny persons that have taken up or shall hereafter take up any horses or oxen in or near camp belonging to the public are directed to deliver them to Major Cogswell Waggon Master General immediately after so taking them up on pain of being tried and punished for disobedience of orders.
                  The Commander in Chief proposes to review the Continental Troops regimentally—The Adjutant General will notify the regiment to be reviewed a few hours beforehand when the Colonel (if not upon duty) and other officers of it and all the Men must be present or satisfactorily accounted for—For this purpose the rolls of each company must be present and called in the presence of the Commander in Chief.
                  The Major General of the Division and Brigadier or Officer commanding the Brigade to which the regiment belongs are to be present at these reviews and are to be informed of the Time and place accordingly.
                  The Commanding Officer of Artillery at Dobbs ferry will have a Centinel so posted as to see any movement of Shipping at the Enemy’s Posts at King’sbridge and is the moment he is certain that a Vessel is coming up the river to fire a Gun as a signal thereof.
                  When lest this should not be heard Colonel Sheldon is to dispatch a Dragoon with the intelligence.     
               